TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00808-CV



                                   Joseph Barrera, Appellant

                                                 v.

       Brad Livingston, Rick Thaler, Paul Simon, Fernator Smith, Stephen Henson,
              Anthony Houston, Susan Rivas, and Robert Beard, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
         NO. D-1-GN-13-002076, HONORABLE TIM SULAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed his notice of appeal on October 1, 2013, and the clerk’s record

was filed on December 12, 2013. On April 7, 2014, we sent appellant notice that his brief was

overdue and that the appeal would be subject to dismissal if he did not respond by April 17. To date,

appellant has not filed a brief or otherwise responded to our notice. We therefore dismiss the appeal

for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: May 15, 2014